Melissa K. Polinard v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-085-CR

     MELISSA K. POLINARD,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 249th District Court
Johnson County, Texas
Trial Court # F35250
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Melissa Polinard pleaded guilty to possession of less than one gram of psilocybin.  Pursuant
to the State’s plea recommendation, the court deferred an adjudication of Polinard’s guilt and
placed her on unadjudicated community supervision for a period of five years.  Polinard filed a
general notice of appeal.
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  See White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Vidaurri v. State,
49 S.W.3d 880, 882-83 (Tex. Crim. App. 2001) (Rule 25.2(b)(3) applies to appeal from order
placing defendant on deferred adjudication community supervision); Tex. R. App. P. 25.2(b)(3). 
Polinard’s general notice of appeal does not comply with Rule 25.2(b)(3).  Accordingly, we
dismiss Polinard’s appeal for want of jurisdiction.
                                                                               PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed April 10, 2002
Do not publish
[CR25]